Exhibit Physicians Formula Holdings, Inc. Announces Third Quarter 2008 Results Company Reports Third Quarter 2008 Net Sales of $20.3 million and Net Income per Diluted Common Share of $0.12 Company Achieves 10.6% Net Sales Growth for the First Nine Months of 2008 Compared to the Same Period in 2007 AZUSA, CA (November 3, 2008) – Physicians Formula Holdings, Inc. (NASDAQ: FACE) (“Physicians Formula” or the “Company”) today announced financial results for the three and nine months ended September 30, 2008. Net sales for the third quarter of 2008 were $20.3 million, an increase of 2.5% from $19.8 million for the same period in 2007. Net income per diluted common share for the third quarter of 2008 was $0.12 on approximately 14.6 million diluted common shares and included a $0.03 per share non-cash charge for stock-based compensation, net of tax. For the third quarter of 2007, net income per diluted common share was $0.01, and included a $0.05 per share non-cash charge for stock-based compensation, net of tax. In addition to the net sales growth, the results for the third quarter of 2008 were positively impacted by a pre-tax decrease in product costs of $0.8 million due primarily to a favorable change in product mix and a shift in timing for inventory recovery of returns from retailers.Further, the Company’s income tax provision benefited by approximately $0.6 million from changes instate tax filing positions and changes in Federal and state tax estimates. “Given the very soft consumer environment, we are pleased with our double-digit net sales growth we have achieved in the first nine months of the year. This growth represents the success of our 2008 new product introductions, as well as 2008 distribution gains,” stated Ingrid Jackel, Chairwoman and CEO of Physicians Formula. While the Company anticipates the weakened consumer environment to continue well into 2009, “We remain dedicated to providing consumers the new products and formulas that will expand our market share and maintain our philosophy of product innovation. Ms. Jackel continued, “We are very excited about our new strategic initiatives that form the foundation of our new 2009 line. These initiatives include expansion of Organic wear®, innovation in the Mineral Wear® and bronzer category, as well as the continued rejuvenation of our eye make-up products.” Net sales for the first nine months of 2008 were $85.8 million, an increase of 10.6% from $77.6 million for the same period in 2007. Net income per diluted common share for the first nine months of 2008 was $0.32 on approximately 14.6 million diluted common shares and included an $0.08 per share non-cash charge for stock-based compensation, net of tax. For the first nine months of 2007, net income per diluted common share was $0.27, and included$0.10 per share of non-cash charge for stock-based compensation, net of tax, and $0.04 per share of the one-time secondary equity offering costs, net of tax. The Company also noted that for the first nine months of 2008, cash provided by operating activities was $13.9 million, an increase of $10.4 million, or 297.1%, compared to $3.5 million for the first nine months of 2007. As of September 30, 2008, the Company had $2 million of outstanding indebtedness under its revolving credit facility and $18 million available for borrowing. As of September 30, 2008, the Company had $11.3 million of outstanding indebtedness under its term loan facility. Stock Repurchases The Company announced a $10.0 million stock repurchase program on September 11, 2008, and from September 12, 2008 through October 9, 2008, the Company repurchased 621,193 shares of its common stock for a total of $3.6 million, including transaction costs of $63,000, under a Rule 10b5-1 trading plan.The repurchase program remains in place and the Company may continue to repurchase shares in the future. -1- For U.S. Market Share Data ($ Share) Based on retail sales data provided by ACNielsen, our approximate share of the masstige market, as we define it, was 8% for the 52 weeks ended October 4, 2008 compared to 7.7% for the same period in the prior year. This represents a 3.9% increase, or a 6% increase in dollar sales for the masstige market compared to growth of 3% for the overall masstige market during this period. Ms.
